DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, received 9/3/2021, has been entered into the record. 
Claims 1-9 and 11-15 are presented for examination. 

Allowable Subject Matter
Claims 1-9 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or suggest all of the limitations of independent claims 1 or 11.  Specifically, none of the prior art of record, especially closest prior art reference Yang et al. (US Pub. No. 2018/0033841 A1), teach the array substrate comprising: wherein the light shielding portion is located only within the peripheral region; wherein an orthographic projection of the conductive layer on the substrate does not overlap with an orthographic projection of the light shielding portion on the substrate and an orthographic projection of the pixel defining portion of the substrate; and wherein an area of the conductive layer along a plane parallel to the substrate is equal to an area of the first region and less than 
Dependent claims 2-9 and 12-15 are allowable because they are dependent from one of allowable independent claims 1 or 11.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        9/13/2021